UNCLASSIFIEOIIFOR PUBLIC USE ONLY




                                                                        FILED WITH THE




                                           -
                                                                        COURT SECURITY OFfiCER
                                                                        esO:	         dJZ~:tt(,~"
                                                                        DATE:	    :     ~ 7Z,/(~;!
                                                                                        ,/


                          UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF COLUMBIA




HAMID AL RAZAK, et al.,


        Petitioners,

        v.	                                          Civil Action No.            05-1601 (GK)

BARACK	 H. OBAMA, et al.,

        Respondents.



                                             ORDER

        A Motions Hearing was held in this case on July 21,                                       2009,

which took place in a sealed courtroom due to the discussion of

classified information.              Upon consideration of Petitioner Razak's

Motion to Compel Compliance With the Court's Case Management Order

[Dkt.     No.    206],    the    Opposition,        Reply,     representations               of     the

parties, and the entire record herein, it is hereby granted in part

and denied in part.

        As to Section IV of Petitioner's Motion, it is hereby

        ORDERED,     that       Request     No.    1   is    granted    in       part.              The

Government is required to search for the names of the anonymous

sources,l and then search for exculpatory evidence related to those

names,        including     credibility           assessments        pertaining              to     the



                Said	 names are not required to be produced to Petitioner.




                                 UNCLASSIFIEOIIFOR PUBLIC USE ONLY
                         UNCLASSIFIED/IFOR PUBLIC USE ONLY




                                   .­
statements they gave upon which the Government relies; and it is

further

     ORDERED, that Request No.2 is denied without prejudice. The

document request must be viewed in the context of the Government's

certification that it has complied with its obligations under                           §

I.D.1 of the Court's Case Management Order                   ("eMO").      Given this

fact, the request sweeps too broadly, creates a substantial burden

on the Government, and is based on a premise of pure speculation.

This request is properly brought, if at all, under                    §   I.E.2 of the

CMO; and it is further

     ORDERED, that Request No. 3 is denied without prejudice; and

it is further

     ORDERED, that Request No. 4 is denied without prejudice.                        The

timeline requested,     if   it exists,       does    not     tend    to materially

undermine allegations brought by the Government.                     This request is

properly brought,   if at all, under § I.E.2 of the CMO; and it is

further

     ORDERED, that Request No. 5 is denied without prejudice.                        The

requested information does not fall within the confines of                    §   I. D.1;

and it is further

     ORDERED, that Request No.6 is granted, pursuant to § I.D.l of

the CMO.   See Order at 3-4, Abdah v. Obama, Civ No. 04-1254 (HHK)

(D.D.C. Apr. 8, 2009)    [Dkt. No. 477]; and it is further

                                       -2­




                         UNCLASSIFIEDIIFOR PUBLIC USE ONLY
                               UNCLASSIFIEDIIFOR PUBLIC USE ONLY




                                          -

     ORDERED, that Request No.7 is denied without prejudice.

request is properly brought, if at all, under                           §   I.E.2 of the CMO;
                                                                                              This



and it is further

     ORDE.RED,       that    Request      No.        8    is    denied.        The    requested

information does        not        tend   to materially            undermine        allegations

brought by the Government, and therefore does not fall within the

confines of    §   I.D.I; and it is further

     ORDERED,      that      Request      No.    9 is          granted,      pursuant    to    the

Court's Order with respect to Request No.1; and it is further

     ORDERED,        that     Request      No.       10    is     granted      in    part.     The

Government shall first determine whether any such "action reports"

were created       regarding        Petitioner's arrest.                If    they were,       the

Government     shall        then    conduct      a       search    of       such    reports    for

exculpatory evidence, pursuant to                    §   I.D.1 of the CMO.

     As to Section V of Petitioner's Motion, it is hereby

     ORDERED, that Request Nos. 1-52 are granted.                              These requests

all deal with the issue of what information the Government actually

"relies"    on to justify Petitioner's detention.                              The Petitioner

maintains     that    particular          underlying            documents      referenced       in

already-produced intelligence reports are the foundation of certain


     2    Petitioner erroneously double-designated Request No.4.
The request pertaining to "records of interrogations where
Petitioner allegedly provided inconsistent information" is properly
designated as No . 5. The Court will re-number this and subsequent
requests appropriately.

                                            -3­




                               UNCLASSIFIEDIIFOR PUBLIC USE ONLY
                                  UNCLASSIFIEDIIFOR PUBLIC USE ONLY




claims against the Petitioner.                    The Government argues that those

underlying documents are not the "documents or objects," under                                     §

I.E.l(l),      that      it     relies    on   to     justify detention;            rather,       it

argues, the already-produced intelligence reports are being relied

on,     and   any     internal       references        to    other      documents        are     not

automatically discoverable.

        The CfJlO requires the Government to produce, if requested, "any

documents or objects in its possession that the Government relies

on to justify detention."                CMO at § 1.8.1(1).             These five requests

involve scenarios where the Government has produced an intelligence

report that references the substance of another particular document

or object (e.g. an intelligence report that references a photograph

identified by the Petitioner) in order to justify its detention of

the Petitioner.           In these scenarios, therefore, the Government does

indeed rely         on    the    substance       of   the    underlying        documents         and

objects.      It is not enough that the Government produce intelligence

reports that merely describe or reference the underlying items; it

must     produce         the    particUlar        documents           relied   on       in     those

intelligence reports; and it is further

        ORDERED, that Request No.6 is granted, pursuant to                          §    I.8.1(2)

of the CMO.         See Order, Zaid v. Bush, 596 F. Supp.                      2d 11         (D.D.C.

2009)    (JDB); and it is further




                                                -4­




                                  UNCLASSIFIEDIIFOR PUBLIC USE ONLY
                                 UNC-LASSIFIED/IFOR PUBLIC USE ONLY




       ORDERED,    that        Request    No.      7       is    denied.         In        light      of       the

Government's representation that the referenced intelligence report

does   not    contain      any      statement          by       Petitioner           upon       which          the

Government relies to justify his detention,                              the request does not

fall   within     the    confines of         §    1.8.1(1)          of     the       CMO;       and       it    is

further

       ORDERED,     that       Request      No.        8    is    denied.             The       requested

information does not fall within the confines of                                      §    I. E.1 of the

CMO; and it is further

       ORDERED,     that       Request      No.        9    is     denied.                The   requested

information does not fall within the confines of                                 §   I.E.l(2) of the

CMO.

       As to Section VI of Petitioner's Motion,                            it is hereby

       ORDERED,     that       Petitioner's            request      that     the           Court          review

redacted     documents         in   camera        and       ex     parte     is           denied.              The

Government has certified that none of the documents                                         in question

support      "a   determination           that         Petitioner           is        not       an         enemy

combatant."       Gov. Opp'n to Pet's. Mot. to Compel at 38.                                    Moreover,

the Government          also    represents        that          it does     not           rely upon any

information       redacted       from    those         documents.            Consequently,                     the

information does not fall within the confines of                                 §   I.E.1(1) of the

CMO.    In addition,       Al Odah v. United States,                        559 F.3d 539                   (D.C.

Cir.   2009) /     upon    which        Petitioner              relies,      addressed                a     very

                                                 -5­




                                 UNCLASSIFIEDIIFOR PUBLIC USE ONLY
                        UNCLASSIFIEDIIFOR PUBLIC USE ONLY




different    factual   and

distinguishable from this case.
                                  -

                              legal        scenario,         and      is   therefore




July bi'A' 2009                                             Kessle~
                                                            States District Judge


Copies to: Attorneys of Record via ECF




                                     -6­




                       UNCLASSIFIEDIIFQR PUBLIC USE ONLY